United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-372
Issued: September 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2009 appellant filed a timely appeal from the October 28 and
November 2, 2009 decisions of the Office of Workers’ Compensation Programs that denied her
claim for wage-loss compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she was disabled from work
from June 20, 2009 to present, causally related to her accepted employment injury and
(2) whether the Office properly terminated appellant’s medical benefits as of November 2, 2009.
FACTUAL HISTORY
On April 6, 2009 appellant, a 34-year-old city carrier filed a traumatic injury claim (Form
CA-1) for a “possible fracture to [her] right ankle” that she allegedly sustained on April 3, 2009,
when, while delivering mail to a residence, she encountered two dogs. The homeowner stated
that she had two dogs on a leash when she opened the door and that one of the dogs “frightened”

appellant who, in response, ran down the homeowner’s front steps, tripped and “hurt her ankle.”
The Office accepted appellant’s claim for right ankle strain and sprain.
Appellant submitted an April 3, 2009 report in which Dr. Jonathan Crisp, who is Boardcertified in emergency medicine, diagnosed ankle fracture.
On April 3, 2009 Dr. Richard H. Gold, a Board-certified radiologist, reported that x-rays
of appellant’s right ankle revealed no evidence of fracture. However, he also noted that the
x-rays revealed that she may have had an acute trauma or an old trauma.
Appellant submitted form reports bearing illegible signatures from the Progressive
Medical Group excusing appellant from work May 13 through July 15, 2009, April 13 through
August 31, 2009 and September 9 through 28, 2009.
On July 10, 2009 appellant filed a claim for compensation (Form CA-7) for June 20
through July 3, 2009. On July 20, 2009 she filed another claim for compensation (Form CA-7)
for the period July 4 through 17, 2009.
By letter dated July 27, 2009, the Office informed appellant that further evidence was
required. Appellant was informed that she should submit a medical report from her treating
physician who explained why she was disabled on the dates in question.
On September 30, 2009 appellant filed a claim seeking compensation for the dates
July 18 through September 25, 2009.
By decision dated October 14, the Office denied the claims because the evidence of
record did not demonstrate that appellant’s alleged disability during the periods claimed was
causally related to her accepted employment injury. On November 2, 2009 it again denied the
claim for disability compensation and terminated authorization for further medical treatment.
LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees’ Compensation Act,1 the term disability is defined as an
inability, due to an employment injury, to earn the wages the employee was receiving at the time
of the injury, i.e., an impairment resulting in loss of wage-earning capacity.2 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.3 Whether a particular injury causes an
employee to become disabled for work and the duration of that disability are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.4

1

5 U.S.C. §§ 8101-8193.

2

See S.F., 59 ECAB ___ (Docket No. 08-426, issued July 16, 2008); Prince E. Wallace, 52 ECAB 357 (2001).

3

Sandra D. Pruitt, 57 ECAB 126 (2005); Dennis J. Balogh, 52 ECAB 232 (2001).

4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Gary J. Watling, 52 ECAB 278 (2001).

2

The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his disability and
entitlement to compensation.5
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for right ankle strain and sprain. Appellant’s
burden is to demonstrate that her disability for the periods claimed is causally related to her
accepted employment injury. She has not submitted medical opinion evidence supporting her
claims for disability compensation and, consequently, the Board finds she has not established
that she was disabled from work from June 20, 2009 to present, causally related to her accepted
employment injury.
The reports and notes from the Progressive Medical Group bearing illegible signatures
are of limited probative value for several reasons. The Board notes initially that it is unable to
ascertain that these notes were in fact prepared by a “physician” as defined by the Act.6
Furthermore, these notes contain no diagnosis and no explanation as to why appellant was
disabled. As such, these notes are of no probative medical value in establishing that appellant
was disabled from June 20, 2009 and continuing, due to the accepted employment injury.
The reports signed by Drs. Gold and Crisp do not address the dates of disability in
question and are therefore of little probative value regarding this issue.
An award of compensation may not be based on surmise, conjecture or speculation.7
Because appellant has not submitted medical opinion evidence that explains how her alleged
disability during the period claimed was causally related to her accepted employment injury, the
Board finds she has not met her burden of proof to establish entitlement to wage-loss
compensation after June 20, 2009.
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that a claimant no longer has residuals of an employment-related condition, which
require further medical treatment.8

5

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Vickey C. Randall, 51 ECAB 357 (2000); Merton J. Sills, 39 ECAB 572 (1988) (reports not signed by a
physician lack probative value)
7

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
8

Mary A. Lowe, 52 ECAB 223 (2001).

3

ANALYSIS -- ISSUE 2
The Office has accepted appellant’s claim for an April 3, 2009 ankle strain and sprain.
An April 3, 2009 x-ray report revealed no evidence of ankle fracture. Since April 3, 2009 the
Office did not receive any medical report which substantiated an ongoing diagnosis of her ankle
condition, or need for further medical treatment. It advised appellant that the claim would be
closed for further medical treatment, as a minor ankle strain injury, however, she could reopen
the claim if she sustained a recurrence of worsening of the condition. The Board thus finds that
the Office properly terminated authorization for medical treatment as of November 2, 2009.
CONCLUSION
The Board finds appellant has not established that she was disabled from work from
June 20, 2009 to present, causally related to her accepted employment injury. The Board also
finds that the Office properly terminated her medical benefits for the April 3, 2009 ankle sprain.
ORDER
IT IS HEREBY ORDERED THAT the November 2 and October 28, 2009 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: September 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

